FILED
                              NOT FOR PUBLICATION                           FEB 22 2010

                                                                        MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                    U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



 WILLIAM LOPEZ-ROMERO,                             No. 08-71802

                Petitioner,                        Agency No. A098-854-646

    v.
                                                   MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

                Respondent.



                        On Petition for Review of an Order of the
                            Board of Immigration Appeals

                              Submitted February 16, 2010 **
                                San Francisco, California

Before: FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

         William Lopez-Romero, a native and citizen of El Salvador, petitions pro se

for review of a decision of the Board of Immigration Appeals dismissing his appeal




           *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
           **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

jlf/Inventory
from the immigration judge’s denial of his applications for asylum and withholding

of removal.

         We reject Lopez-Romero’s claim that he is eligible for asylum and

withholding of removal which is based on his contention that he will be recruited

by gangs if he returns to El Salvador, and this will result in persecution. Lopez-

Romero does not establish a protected ground based on his alleged membership in

a particular social group, namely El Salvador males who refuse to join gangs, or

based on his anti-gang political opinion. See Barrios v. Holder, 581 F.3d 849, 854-

56 (9th Cir. 2009) (refusal to join a gang does not amount to political opinion);

Santos-Lemus v. Mukasey, 542 F.3d 738, 745-46 (9th Cir. 2008) (rejecting as a

particular social group “young men in El Salvador resisting gang violence.”)

         Accordingly, because Lopez-Romero failed to demonstrate that he was

persecuted on account of a protected ground, we deny the petition for review.

         PETITION FOR REVIEW DENIED.




jlf/Inventory                              2                                   08-71802